Citation Nr: 9917746	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a cholecystectomy.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Denver, Colorado.  The veteran now resides in the 
jurisdiction of the RO in St. Petersburg, Florida.  

The veteran was notified of the April 1990 rating decision in 
a letter dated May 10, 1990.  Her notice of disagreement on 
six issues was received later in May 1990.  The statement of 
the case was issued in June 1990.  It covered the six issues 
with which the veteran had expressed disagreement:  
entitlement to increased ratings for cholecystectomy 
residuals and residuals of a right wrist injury; and 
entitlement to service connection for bowel obstruction, a 
right hip injury, chronic ear infections, and "blackouts."  
In April 1991, an appeal was received from the veteran's 
representative.  It specified that she wanted to appeal the 
evaluations of the cholecystectomy residuals and right wrist 
injury residuals.  The appeal did not address the service 
connection issues.  

The veteran had one year from the date of the notice of the 
rating action, May 10, 1990, in which to file an appeal.  
38 C.F.R. § 19.129(b) (1990) [now 38 C.F.R. § 20.302(b) 
(1998].   The Board carefully reviewed the record and found 
nothing from the veteran or her representative which could be 
construed as a timely appeal of the service connection 
issues.  Therefore, appeals on the issues of entitlement to 
service connection for bowel obstructions, residuals of an 
injury to the right hip, residuals of chronic ear infections, 
and blackouts are not properly before the Board.  38 U.S.C.A. 
§ 7104, 7105 (West 1991).  The Board notes that these issues 
were carried forward by the RO in the June 1992 supplemental 
statement of the case, by the representative in presentations 
dated in October 1992 and March 1993, and by the Board itself 
in its January 1994 remand.  However, since the veteran did 
not make a timely appeal of these claims, none of these 
actions are sufficient to bring appeals on the service 
connection issues within the Board's purview.  See 
38 U.S.C.A. § 5108 (West 1991); Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  This is 
particularly true when the Secretary ignores the mandates of 
38 U.S.C.A. 7104(b) and 7105(c) (West 1991) which provide 
that finally denied claims cannot be reopened without the 
submission of "new and material evidence" under 38 U.S.C.A. 
5108 in the case of final BVA decisions or without compliance 
with regulations in the case of unappealed final RO denials.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Absent a 
timely notice of disagreement or a timely substantive appeal, 
the decision is final and the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).

The April 1997 Board Remand discussed the veteran's failure 
to appeal the RO's denial of service connection.  The veteran 
has not asserted that she made a timely appeal of these 
issues.  However, her August 1997 statement claimed that 
bowel obstruction was the result of adhesions aggravated by 
service; that she sustained lower back and hip injuries as 
the result of a fall from a horse during service, and that 
she has blackouts, diagnosed as narcolepsy, due to service.  
It appears that she wants to reopen these claims.  They are 
referred to the RO for appropriate action.  

In a May 1998 letter, VA physician, Arturo Cid, M.D., 
indicated that there was a possibility of pancreatic 
pathology.  He expressed the opinion that the service-
connected cholelithiasis could have trigger pancreatitis.  
This raises an issue of secondary service connection which is 
also referred to the RO for appropriate action.  

The case was previously before the Board in January 
1994 and April 1997, when it was remanded for 
records and examination of the veteran.  The 
requested examination has been completed.  The Board 
proceeds with its review of the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The residuals of a cholecystectomy produce symptoms which 
are no more than mild.  

3.  The residuals of a fracture of the right wrist are 
manifested by of pain in cold weather, pain in the palm of 
her hand, and occasional swelling; without arthritis, 
nonunion, malunion, limitation of pronation or supination, 
ankylosis or limitation of wrist motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7318 
(1998).  

2.  The criteria for a compensable rating for residuals of a 
fracture of the right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.31, 4.40, 4.45. 4.59 and Codes 5003, 5010, 5212, 
5213, 5214, 5215 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluation for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  As used in some contexts, particularly 
those dealing with the RO or "agency of original 
jurisdiction," the term "increase" refers to a higher 
rating than previously assigned.  As generally used in the 
appellate context, and particularly in this decision, the 
term "increased" rating or evaluation refers to an increase 
above the rating assigned by the RO.  The appellant is not 
prejudiced by this naming of the issue.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate in this case.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998

1.  Residuals of a Cholecystectomy

Reviewing the medical history in accordance with 38 C.F.R. 
§§ 4.1, 4.2 reveals that the veteran had complaints of 
abdominal pain, during service, in March 1982.  The surgery 
records are not in the service medical records; however, a 
subsequent note indicate that she had surgery in June 1982 
for a bowel obstruction.  There were continuing complaints of 
abdominal pain.  In August 1983, a cholecystogram disclosed 
multiple stones.  The assessment was cholecystitis with 
cholelithiases.  A cholecystectomy with intraoperative 
cholangiogram and exploratory laparotomy was performed in 
September 1983.  Operative findings were a small stone, 
cholelithiasis, subacute and chronic cholecystitis and a 
normal biliary tract.  There were no complications.  A 
November 1983 record contained a diagnosis of post 
cholecystectomy pain.  There was reported to be pain in the 
right upper quadrant of the abdomen, nausea and vomiting.  

As a dependent, the veteran received treatment a service 
department facilities after she completed her active service.  
These record show complaints of abdominal pain in 1985 and 
1986.  In March 1989, there was a complaint of bilateral 
epigastric subcostal pain.  A series of upper 
gastrointestinal X-rays was normal.  There were multiple 
surgical clips present in the right upper quadrant of the 
abdomen, consistent with a cholecystectomy.  In April 1989, 
there were right upper quadrant pains.  The assessment was an 
irritable bowel syndrome.  A May 1989 record noted the 
history of appendectomy and cholecystectomy.  She was being 
followed regularly for a spastic colon.  The diagnosis was an 
irritable bowel syndrome.  In September 1989, there was right 
lower quadrant tenderness and the assessment was enteritis.  

The January 1990 VA examination report noted the veteran's 
history of gall bladder pain and surgery.  Examination of the 
abdomen disclosed a well healed scar which was nontender.  
There was mild tenderness in the right lower quadrant and 
minimal tenderness in the left lower quadrant.  Other 
findings were normal.  The diagnosis was status post 
cholecystectomy for cholelithiasis.  

On the July 1990 VA examination the veteran gave a history of 
constant abdominal pain.  The doctor found her stomach to be 
soft without guarding, rebound, masses or hepatosplenomegaly.  
There was no relevant diagnosis.  

On the March 1998 VA examination, the veteran reported 
experiencing episodes of severe abdominal pain, nausea and 
sweating.  The pain was described as sharp, stabbing, lasting 
20 minutes or longer, and sometimes accompanied by urgency 
and diarrhea.  Based on her history alone, the assessment was 
a post cholecystectomy syndrome.  

Tests were done.  A computerized tomography scan of the 
abdomen disclosed evidence of a cholecystectomy and was 
otherwise normal.  In April 1998, the VA physician noted that 
lipase was slightly elevated and requested further studies.  
An endoscopic retrograde cholangiopancreatography (ERCP) was 
done in May 1998.  There was a question of mild abnormalities 
of the secondary branches possibly consistent with early 
chronic pancreatitis, but not suggestive or diagnostic of 
that abnormality.  In May 1998, the VA physician reviewed the 
test results.  His assessment was an irritable bowel syndrome 
and possibility of mild chronic pancreatitis.  The doctor 
recommended further testing upon an attack of pain.  He 
expressed the opinion that there could be an association 
between her present symptoms and the cholecystectomy since 
multiple episodes of cholelithiasis could possibly have 
triggered the initial pancreatitis.  

Analysis

The residuals of removal of the gall bladder 
(cholecystectomy) are rated as follows:  

  With severe symptoms			30 percent  
  With mild symptoms			10 percent  
  Nonsymptomatic			  0 percent  

38 C.F.R. Part 4, Code 7318 (1998).  

The current 0 percent rating is appropriate if the 
cholecystectomy residuals are nonsymptomatic.  Keeping in 
mind that VA must base its determination on the medical 
evidence, it is noteworthy that none of the doctors who have 
examined or tested the veteran has expressed an opinion that 
her cholecystectomy residuals are nonsymptomatic.  

The veteran is competent to report what she has experienced.  
She described symptoms of severe abdominal pain, nausea and 
sweating, sometimes accompanied by urgency and diarrhea.  In 
March 1998, a VA physician expressed the opinion that her 
history to be descriptive of a post cholecystectomy syndrome.  
Further, testing disclosed some abnormalities, which could be 
associated with a symptomatic condition.  

The question here is whether the cholecystectomy residuals 
more closely approximate nonsymptomatic or a mild 
symptomatology.  38 C.F.R. § 4.7 (1998).  Giving the veteran 
the benefit of the doubt, the Board finds that the veteran's 
description, the few test abnormalities, and the doctor's 
opinion that the history was consistent with a post 
cholecystectomy syndrome more closely approximate a mild than 
a nonexistent symptomatology.  38 U.S.C.A. § 5107(b) (West 
1991).  The rating schedule provides a 10 percent rating for 
such mild symptoms.  38 C.F.R. Part 4, Code 7318 (1998).  

Severe symptoms would produce episodes of greater frequency 
and severity, as well as definite objective findings.  The 
veteran's description of symptoms and the medical findings 
here form a preponderance of evidence which does not describe 
a severe disability warranting the next higher rating.  

2.  Residuals of a Fracture of the Right Wrist

Service medical records show the veteran fractured her right 
wrist in a fall from a horse in May 1984.  A May 1984 X-ray 
revealed an oblique fracture of the distal right radius and a 
small avulsion fracture of the ulnar styloid.  Another May 
1984 X-ray showed good alignment.  An orthopedic consultant 
describe the alignment as excellent.  A June 1984 X-ray study 
was 4 weeks post fracture and showed satisfactory alignment 
and healing.  In July 1984, 8 weeks post fracture, the X-rays 
disclosed good bony healing.  

An orthopedic evaluation in July 1984 was reported to be 9 
weeks post fracture of the right distal radius.  The new 
X-rays showed good healing.  There was no pain at the 
fracture site.  In August 1984, orthopedic evaluation 
disclosed a good range of motion.  She complained of soreness 
at times.  

As noted above, the veteran received treatment at service 
department facilities after she completed her active service.  
In September 1985, she complained of pain with right wrist 
flexion and extension, palpation, and lifting weights.  She 
was tender between the radius and ulna.  X-rays showed no 
fracture.  Wrist flexion was 70 degrees with extension to 30 
degrees.  There was pain on forced abduction of the fingers.  
The assessment was right wrist pain of undetermined etiology.   

On the July 1990 VA examination the veteran gave a history of 
pain and immobility of the right wrist.  There were no 
pertinent findings or diagnoses.  

The veteran's wrist was examined in February 1998.  She 
complained of pain in cold weather, pain in the palm of her 
hand, and occasional swelling.  Examination reveled 90 
degrees flexion and extension.  There was no abnormal radial 
or ulnar deviation.  Radial bending was 30 degrees, right and 
left, and ulnar bending was 0 degrees right and left.  There 
was no atrophy or weakness.  There were no median nerve 
findings or carpal tunnel syndrome, such as a positive 
Tinel's sign or sensory deficit.  The diagnosis was a mild 
residual capsulitis of the wrist, secondary to a fractured 
wrist.    

Analysis

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The Board has considered the various applicable rating 
criteria.  

Impairment of the radius will be rated as follows:  

Nonunion in lower half, with false movement:  
With loss of bone substance (1 inch (2.5 cms.) 
or more) and marked deformity				
	40 percent
for the major upper extremity and 30 percent 
for the minor upper extremity; 
Without loss of bone substance or deformity	
	30 percent
for the major upper extremity and 20 percent 
for the minor upper extremity; 
Nonunion in upper half					20 
percent 
for either upper extremity; 
Malunion of, with bad alignment			
	10 percent
for either upper extremity; 

38 C.F.R. Part 4, Code 5212 (1998).  

The X-rays made at the time of the injury described the 
alignment as good, or even as excellent.  The most recent 
X-rays did not even disclose the fracture.  There is no 
evidence of a bad alignment or nonunion warranting a 
compensable rating under Code 5212.  

There is no evidence of limitation of supination or pronation 
ratable under 38 C.F.R. Part 4, Code 5213 (1998).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5214 (1998).  

On the February 1998 examination, dorsiflexion was 90 degrees 
which does not approximate the limitation to less than 15 
degrees required for a 10 percent rating under 38 C.F.R. 
Part 4, Code 5215 (1998).  38 C.F.R. § 4.7 (1998).  
Similarly, 38 C.F.R. Part 4, Code 5215 (1998) also provides a 
10 percent rating if palmar flexion is limited in line with 
the forearm.  Here, the February 1998 examination showed 
palmar flexion to be 90 degrees, which would not approximate 
the limitation required for the compensable rating. 38 C.F.R. 
§ 4.7 (1998).  

There is no evidence of arthritis ratable under 38 C.F.R. 
Part 4, § 4.59, Codes 5002, 5010 (1998).  

Consideration of 38 C.F.R. §§ 4.40, 4.45 (1998), in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) does 
not disclose any findings which would support a compensable 
rating.  That is, there is no evidence of less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; or deformity or atrophy of disuse.  The episodic 
pain and swelling described by the veteran do not describe 
functional impairment which approximates any criteria for a 
compensable rating.  38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45(f) 
(1998).  

The veteran is competent to assert that her service-connected 
fracture residuals warrant a higher rating.  However, the 
findings of the trained medical personnel are substantially 
more probative in determining if the rating criteria are met.  
On this issue, the medical findings substantially outweigh 
the information provided by the veteran.  The positive and 
negative evidence is not in approximate balance.  38 U.S.C.A. 
§ 5107(b) (West 191).  The preponderance of the evidence 
establishes that the fracture residuals do not approximate 
any applicable criteria for a compensable rating.  38 C.F.R. 
§ 4.7 (1998).  Consequently, a noncompensable rating must be 
continued.  38 C.F.R. § 4.31 (1998).  


ORDER

A 10 percent rating for residuals of a cholecystectomy is 
granted subject to the laws and regulations governing the 
payment of monetary awards.  

An increased (compensable) rating for residuals of a fracture 
of the right wrist is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

